UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6462


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRI LYNN NAGY-PHILLIPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cr-00037-RBS-DEM-1; 2:13-cv-00456-RBS)


Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terri Lynn Nagy-Phillips, Appellant Pro Se. Randy Carl Stoker,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terri Lynn Nagy-Phillips seeks to appeal the district

court’s order denying her Fed. R. Civ. P. 59(e) motion to alter

or amend the court’s order denying her 28 U.S.C. § 2255 (2012)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he

timely    filing   of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on November 6, 2013.         The notice of appeal was filed on March

18, 2014. *     Because Nagy-Phillips failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               3